Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


    PNG
    media_image1.png
    842
    732
    media_image1.png
    Greyscale
The closest prior art is CN 101823327 A which teaches an extruder with a central spindle intermeshed with plural peripheral circumferential screws arranged in a planetary arrangement from the central sun spinel screw helix. The central screw 

    PNG
    media_image2.png
    706
    870
    media_image2.png
    Greyscale
Another pertinent prior art to NILSSON et al (US 20140238824) teaches that intermeshed screw arrangements can have profiles which are matched to each other between the screws (see para [0008], and figure 4) a 1st screw (32) shown may have two lobe flights (36, 36) and a 2nd screw (38) may have three flight lobes (40, 40’, 40”). This may affect the relative rotation speeds.  Also corresponding variants may include the 2nd screw being at least one flight more than the 2nd screw flight number. In para [0008] points to corresponding examples of the 1st screw “can also have three, four or five flights. In that case, the second conveyor screw … preferably has at least one … flight more than the first conveyor screw.  The second conveyor screw then correspondingly includes four, five or six flights.  By virtue of the differing number of flight on the conveyor screw, the first conveyor screw and the second conveyor screw are preferably driven at different speeds of rotation.” 

    PNG
    media_image3.png
    480
    571
    media_image3.png
    Greyscale
The claims define over the prior art of a co-rotating self-cleaning multi-screw extruder with a speed ratio of 2.5 and its method of use in that claim(s) require a particular combination choice of the number of flights of the center screw in relation to the number of flights of the peripheral planetary screws and the particular structural rotation speed produced by the relative intermeshed and cleaning configuration of the chosen values of the flights from the center and peripheral screws.  In particular, the claims require at least a co-rotating self-cleaning multi-screw extruder with a speed ratio of 2.5 comprising a barrel and a screw mechanism installed in an inner cavity of the barrel, wherein the screw mechanism comprises a center screw and at least two peripheral screws; the peripheral screws are both of a double threaded structure, and the center screw is of a quintuple threaded structure; the peripheral screws rotate in the same direction as the center screw, the rotation speed of each peripheral screw is 2.5 times that of the center screw; and the peripheral screws are always meshed with the center screw are intermittently meshed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774